Citation Nr: 1456750	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1974 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board observes that service connection was previously denied for a left knee disability by unappealed May 2003, January 2005, and March 2005 rating decisions.  Under normal circumstances, new and material evidence would be required to reopen a previously denied claim.  However, the Veteran's complete service treatment records were not on file at the time of the prior claims.  Pursuant to 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  As detailed below, relevant service treatment records were associated with the record after the 2003 and 2005 adjudications.  Therefore, the Board will consider the claim on a de novo basis. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in August 2014.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's left knee disability is related to his service-connected right knee disability.

2.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal was requested regarding his appellate claims of whether new and material evidence had been received to reopen underlying claims for service connection for left ankle and bilateral foot disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability as secondary to service-connected right knee disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The criteria for the withdrawal of the substantive appeal with respect to whether new and material evidence had been received to reopen an underlying claim for service connection for a left ankle disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).
 
3.  The criteria for the withdrawal of the substantive appeal with respect whether new and material evidence had been received to reopen an underlying claim for service connection for a bilateral foot disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran has withdrawn his claims relating to service connection for left ankle and bilateral foot disabilities and service connection for a left knee disability is being granted as discussed in the decision below.  Therefore, no discussion of VA's duties to notify and assist is necessary with respect to these claims.  

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the Veteran's recently associated service treatment records show that he had numerous complaints related to his right knee.  Although December 1977 and January 1978 physical profile reports generally listed knee pain, subsequent treatment records showed complaints and treatments only in the Veteran's right knee.  Additionally, post service medical records are negative for any complaints or diagnosis of a left knee disability within the first post service year or for many years after his discharge from service.  The first documentation in the claims file of a potential left knee disability is in September 2002, when the Veteran originally filed a claim for a left leg disorder, which is approximately 20 years after the Veteran was discharged from active service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Furthermore, there is no evidence showing that the Veteran had a chronic left knee condition in service or a left knee disability was otherwise related to service.  Thus, the Board finds that the preponderance of the evidence is against the claim on a direct basis.

Regardless, the Board notes that the Veteran indicated that he began to experience pain and pressure in his left knee around the year 2000 as a result of him compensating for his right knee disability.  See October 2004 VA examination.  

Here, the Veteran was diagnosed with left knee tendonitis on October 2004 VA examination, thus a current left knee disability has been shown.  Additionally, service connection is in effect for a right knee disability.  

In regards to whether or not the Veteran's current left knee disability is related to the Veteran's service-connected right knee disability, there appears to be conflicting medical evidence. 

On April 2003 VA examination report, the examiner opined that the Veteran's left knee condition was secondary to the right knee condition as he put more weight on the left knee due to the right knee condition.  

On October 2004 VA examination report, the VA examiner opined that it was not likely that the Veteran's left knee disorder was related to his service connected right knee injury.  The examiner reasoned that the Veteran's left knee disorder began around 2000 (approximately 18 months after he was discharged from service).  

The Board finds that the medical evidence is in equipoise.  As stated above, the Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert, 1 Vet. App. 49.

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a left knee disability is warranted on a secondary basis.  The Veteran's claim is granted.
III. Withdrawal of Appellate Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal was requested regarding his appellate claims of whether new and material evidence had been received to reopen underlying claims for service connection for left ankle and bilateral foot dis abilities.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these appellate claims, and they are dismissed. 


ORDER

Service connection for a left knee disability is granted.

The appeal concerning whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability is dismissed.

The appeal concerning whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disability is dismissed.



____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


